DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 11/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a process and apparatuses, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A computer-implemented method, comprising:
identifying, by a policy management system, a first record in a database, the first record corresponding to a target policy representative of a first insurance coverage; 
identifying, by the policy management system, a second record in the database, the second record corresponding to a source policy representative of a second insurance coverage; 
determining, by the policy management system, that the first record is characterized by a set of attributes; 
determining, by the policy management system, that the second record is also characterized by the set of attributes; 
adding, by the policy management system, and based on determining that the first record and the second record are characterized by the set of attributes, a set of policy data from the second record to the first record, wherein the adding causes: the first record to represent both the first insurance coverage and the second insurance coverage, and renewals of the first insurance coverage and the second insurance coverage to occur in association with the first record; 
withdrawing, by the policy management system, a pending future renewal of the source policy in association with the second record.  
wherein: the target policy has a bound status in the policy management system, due to an initiation of a first renewal process associated with the first insurance coverage, and at a time at which the adding occurs, the source policy does not have the bound status in the policy management system due to a second renewal process for the pending future renewal not having begun.
determining, by the policy management system at a first time, that a renewal process associated with the first insurance coverage has not yet begun in the policy management system in association with the target policy; 
determining, by the policy management system at a second time, that the renewal process associated with the first insurance coverage has been initiated; 
determining, by the policy management system, that the target policy has obtained a bound status in the policy management system in response to initiation of the renewal process associated with the first insurance coverage; 
adding, by the policy management system, the set of policy data from the second record to the first record in response to determining that the target policy has obtained the bound status.
wherein the set of attributes includes a client identifier.
wherein the set of attributes further includes one or more of a named insured party, an insurance company, an insurance agent, an address, one or more mandatory coverages, vehicle use information, a guaranteed renewal status, a term length, one or more driver exclusions, and billing information.
validating, by the policy management system, the adding; and withdrawing, by the policy management system, the pending future renewal of the source policy in response to the validating.
determining, by the policy management system, an occurrence of a trigger event associated with the source policy, wherein the policy management system performs the identifying, the determining, the adding, and the withdrawing in response to the occurrence of the trigger event.
wherein the trigger event is a migration of the second record of the source policy into the policy management system from a second policy management system at a time that is a predetermined length of time prior to the pending future renewal of the source policy.
wherein the trigger event is a user instruction to consolidate the source policy with at least one other policy, and the policy management system identifies the target policy as the at least one other policy.
A policy management system, comprising: a database storing records of insurance policies, the records comprising at least: a first record corresponding to a target policy representative of a first insurance coverage; and a second record corresponding to a source policy representative of a second insurance coverage; 
and a policy consolidator configured to perform operations comprising: determining that the first record is characterized by a set of attributes; determining that the second record is also characterized by the set of attributes; adding, based on determining that the first record and the second record are characterized by the set of attributes, a set of policy data from the second record to the first record in the database, wherein the adding causes: the first record to represent both the first insurance coverage and the second insurance coverage, and renewals of the first insurance coverage and the second insurance coverage to occur in association with the first record; withdrawing a pending future renewal of the source policy in association with the second record.

a batch policy manager configured to initiate the operations performed by the policy consolidator prior to initiating renewal operations associated with the pending future renewal of the source policy.
an online policy manager configured to initiate the operations performed by the policy consolidator in response to a user instruction received via the online policy manager.
wherein the validating comprises at least one of one or more data validation operations to confirm that the adding is successful, or one or more underwriting operations to generate a consolidated insurance quote for both the first insurance coverage and the second insurance coverage.
wherein the operations further comprise: determining a validation failure associated with the validating: flagging the adding for user review: receiving a user edit of the first record; and validating the adding a subsequent time following receipt of the user edit.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers consolidating insurance policy records but for the recitation of generic computer components. That is, other than reciting generic computing language, such as “computer implemented”, “by … system”, “database”, “configured to”, “one or more processors; memory storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations”, nothing in the claim elements that precludes the steps from that of a fundamental economic practice of consolidating insurance policy records. For example, but for the aforementioned generic computing language, “identifying, by a policy management system, a first record in a database, the first record corresponding to a target policy representative of a first insurance coverage” in the context of the claimed invention encompasses one or more person manually identifying the first record in a database;
but for the aforementioned generic computing language, “identifying, by the policy management system, a second record in the database, the second record corresponding to a source policy representative of a second insurance coverage” in the context of the claimed invention encompasses one or more person manually identifying the second record in the database;
but for the aforementioned generic computing language, “determining, by the policy management system, that the first record is characterized by a set of attributes” in the context of the claimed invention encompasses one or more person manually determining that the first record is characterized by a set of attributes;
but for the aforementioned generic computing language, “determining, by the policy management system, that the second record is also characterized by the set of attributes” in the context of the claimed invention encompasses one or more person manually determining that the second record is also characterized by the set of attributed;
but for the aforementioned generic computing language, “adding, by the policy management system, and based on determining that the first record and the second record are characterized by the set of attributes, a set of policy data from the second record to the first record, wherein the adding causes: the first record to represent both the first insurance coverage and the second insurance coverage, and renewals of the first insurance coverage and the second insurance coverage to occur in association with the first record” in the context of the claimed invention encompasses one or more person manually adding the set of policy data from the second record to the first record;
but for the aforementioned generic computing language, “withdrawing, by the policy management system, a pending future renewal of the source policy in association with the second record” in the context of the claimed invention encompasses one or more person manually withdrawing a pending future renewal of the source policy associated to the second record;
but for the aforementioned generic computing language, “determining, by the policy management system at a first time, that a renewal process associated with the first insurance coverage has not yet begun in the policy management system in association with the target policy” in the context of the claimed invention encompasses one or more person manually determining the renewal process associated with the first insurance coverage have not yet started;
but for the aforementioned generic computing language, “determining, by the policy management system at a second time, that the renewal process associated with the first insurance coverage has been initiated” in the context of the claimed invention encompasses one or more person manually determining the renewal process associated with the first insurance coverage has been initiated;
but for the aforementioned generic computing language, “determining, by the policy management system, that the target policy has obtained a bound status in the policy management system in response to initiation of the renewal process associated with the first insurance coverage” in the context of the claimed invention encompasses one or more person manually determining that the target policy has obtained a bound status;
but for the aforementioned generic computing language, “adding, by the policy management system, the set of policy data from the second record to the first record in response to determining that the target policy has obtained the bound status” in the context of the claimed invention encompasses one or more person manually adding the set of policy data from the second record to the first record in response to determining that the target policy has obtained the bound status;
but for the aforementioned generic computing language, “validating, by the policy management system, the adding; and withdrawing, by the policy management system, the pending future renewal of the source policy in response to the validating” in the context of the claimed invention encompasses one or more person manually validating the adding step and withdrawing the pending future renewal of the source policy in response to the validating;
but for the aforementioned generic computing language, “determining, by the policy management system, an occurrence of a trigger event associated with the source policy, wherein the policy management system performs the identifying, the determining, the adding, and the withdrawing in response to the occurrence of the trigger event” in the context of the claimed invention encompasses one or more person manually determining an occurrence of a trigger event and perform the steps of consolidating insurance policy records in response to the occurrence of the trigger event;
but for the aforementioned generic computing language, “A policy management system, comprising: a database storing records of insurance policies, the records comprising at least: a first record corresponding to a target policy representative of a first insurance coverage; and a second record corresponding to a source policy representative of a second insurance coverage” in the context of the claimed invention encompasses one or more person manually storing the first and second record;
but for the aforementioned generic computing language, “and a policy consolidator configured to perform operations comprising: determining that the first record is characterized by a set of attributes; determining that the second record is also characterized by the set of attributes; adding, based on determining that the first record and the second record are characterized by the set of attributes, a set of policy data from the second record to the first record in the database, wherein the adding causes: the first record to represent both the first insurance coverage and the second insurance coverage, and renewals of the first insurance coverage and the second insurance coverage to occur in association with the first record; withdrawing a pending future renewal of the source policy in association with the second record” in the context of the claimed invention encompasses one or more person manually performing the determining, adding and withdrawing steps of consolidating insurance policy records;
but for the aforementioned generic computing language, “a batch policy manager configured to initiate the operations performed by the policy consolidator prior to initiating renewal operations associated with the pending future renewal of the source policy” in the context of the claimed invention encompasses one or more person manually initiating the operations performed by the policy consolidator prior to initiating the renewal operation;
but for the aforementioned generic computing language, “an online policy manager configured to initiate the operations performed by the policy consolidator in response to a user instruction received via the online policy manager” in the context of the claimed invention encompasses one or more person manually initiating the operations performed by the policy consolidator in response to a user instruction received;
but for the aforementioned generic computing language, “wherein the validating comprises at least one of one or more data validation operations to confirm that the adding is successful, or one or more underwriting operations to generate a consolidated insurance quote for both the first insurance coverage and the second insurance coverage” in the context of the claimed invention encompasses one or more person manually confirming that the adding is successful or one or more underwriting operations to generate a consolidated insurance quote for the first and second insurance coverage;
but for the aforementioned generic computing language, “wherein the operations further comprise: determining a validation failure associated with the validating: flagging the adding for user review: receiving a user edit of the first record; and validating the adding a subsequent time following receipt of the user edit” in the context of the claimed invention encompasses one or more person manually determining a validation failure, flagging the adding step for user review, receiving user edit and validating the adding step again.
If a claim, under its broadest reasonable interpretation, covers the fundamental economic practice of consolidating insurance policy records but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of computer to perform the identifying, determining, adding, withdrawing, validating, confirming and detecting steps. The computer in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to consolidate insurance policy records amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes identifying record in a database, (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am.) adding data in a database (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l) and receiving user instruction (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. Dependent claim 2, 4, 5, 8, 9, 14, 15 and 17  merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes generally invoking a computer with Mere Instruction to Apply the Judicial Exception. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resutek et al (US 2019/0012743) in view of Nachnani et al. (US 2012/0023107)

As per claim 1, Resutek teaches a method comprising:
identifying, by a policy management system, a first record in a database, the first record corresponding to a target policy representative of a first insurance coverage; (See Resutek Paragraph 0028, 0041, 0050, 0062-0063 and 0067)
identifying, by the policy management system, a second record in the database, the second record corresponding to a source policy representative of a second insurance coverage; (See Resutek Paragraph 0028, 0041, 0050, 0062-0063 and 0067)
determining, by the policy management system, that the first record is characterized by a set of attributes; (See Resutek Paragraph 0028, 0035 and 0039)
determining, by the policy management system, that the second record is also characterized by the set of attributes; (See Resutek Paragraph 0028, 0035 and 0039)
adding, by the policy management system, and based on determining that the first record and the second record are characterized by the set of attributes, a set of policy data from the second record to the first record, wherein the adding causes: the first record to represent both the first insurance coverage and the second insurance coverage, and renewals of the first insurance coverage and the second insurance coverage to occur in association with the first record; (See Resutek Paragraph 0028, 0041, 0050, 0062-0063 and 0067)
Resutek does not explicitly teach withdrawing, by the policy management system, a pending future renewal of the source policy in association with the second record.
Nachnani teaches merging related records and removing duplicated record. (See Nachnani Paragraph 0007, 0028-0029, 0051 and 0138)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance record management system taught by Resutek with teaching from Nachnani to withdraw a moved event from a source record. One of ordinary skill in the art would have been motivated as withdrawing from duplicated task that is resulted from data consolidation can prevent redundant processing of a task.

	As per claims 2 and 14, Resutek in view of Nachnani teaches:
	wherein: the target policy has a bound status in the policy management system, due to an initiation of a first renewal process associated with the first insurance coverage, and at a time at which the adding occurs, the source policy does not have the bound status in the policy management system due to a second renewal process for the pending future renewal not having begun. (See Resutek Paragraph 0028, 0041, 0050, 0062-0063 and 0067. The identifying of a consolidated processing of renewal is functionally equivalent to a policy have a bound status.)
	
	As per claims 3, 15 and 17, Resutek in view of Nachnani teaches:
	determining, by the policy management system at a first time, that a renewal process associated with the first insurance coverage has not yet begun in the policy management system in association with the target policy; (See Resutek Paragraph 0028, 0041, 0050, 0062-0063 and 0067)
determining, by the policy management system at a second time, that the renewal process associated with the first insurance coverage has been initiated; (See Resutek Paragraph 0028, 0041, 0050, 0062-0063 and 0067)
determining, by the policy management system, that the target policy has obtained a bound status in the policy management system in response to initiation of the renewal process associated with the first insurance coverage; (See Resutek Paragraph 0028, 0041, 0050, 0062-0063 and 0067. The identifying of a consolidated processing of renewal suggests the determining that the target policy has obtained a bound status.)
adding, by the policy management system, the set of policy data from the second record to the first record in response to determining that the target policy has obtained the bound status. (See Resutek Paragraph 0028, 0041, 0050, 0062-0063 and 0067)


As per claim 4, Resutek in view of Nachnani teaches:
	wherein the set of attributes includes a client identifier. (See Resutek Paragraph 0028, 0035 and 0039)

	As per claim 5, Resutek in view of Nachnani teaches:
	wherein the set of attributes further includes one or more of a named insured party, an insurance company, an insurance agent, an address, one or more mandatory coverages, vehicle use information, a guaranteed renewal status, a term length, one or more driver exclusions, and billing information. (See Resutek Paragraph 0028, 0035 and 0039)

	As per claims 6 and 18, Resutek in view of Nachnani teaches:
	validating, by the policy management system, the adding; and withdrawing, by the policy management system, the pending future renewal of the source policy in response to the validating. (See Resutek Paragraph 0039)

As per claim 7, Resutek in view of Nachnani teaches:
	determining, by the policy management system, an occurrence of a trigger event associated with the source policy, wherein the policy management system performs the identifying, the determining, the adding, and the withdrawing in response to the occurrence of the trigger event. (See Resutek Paragraph 0051 and 0067, the request is functionally equivalent to a trigger event.)

As per claim 8, Resutek in view of Nachnani teaches:
wherein the trigger event is a migration of the second record of the source policy into the policy management system from a second policy management system at a time that is a predetermined length of time prior to the pending future renewal of the source policy. (See Resutek Paragraph 0051 and 0067 and Nachnani Paragraph 0103)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance record management system taught by Resutek with teaching from Nachnani to withdraw a moved event from a record based on a designated period of time. One of ordinary skill in the art would have been motivated as withdrawing from duplicated task that is resulted from data consolidation can prevent redundant processing of a task within a desired period of time.

	As per claim 9, Resutek in view of Nachnani teaches:
	wherein the trigger event is a user instruction to consolidate the source policy with at least one other policy, and the policy management system identifies the target policy as the at least one other policy. (See Resutek Paragraph 0051 and 0067)
	
	As per claim 10, Resutek teaches a system comprising:
	a database storing records of insurance policies, the records comprising at least: a first record corresponding to a target policy representative of a first insurance coverage; and a second record corresponding to a source policy representative of a second insurance coverage; (See Resutek Paragraph 0028, 0041, 0050, 0062-0063 and 0067)
a policy consolidator configured to perform operations comprising: determining that the first record is characterized by a set of attributes; determining that the second record is also characterized by the set of attributes; (See Resutek Paragraph 0028, 0035 and 0039)
adding, based on determining that the first record and the second record are characterized by the set of attributes, a set of policy data from the second record to the first record in the database, wherein the adding causes: the first record to represent both the first insurance coverage and the second insurance coverage, and renewals of the first insurance coverage and the second insurance coverage to occur in association with the first record; (See Resutek Paragraph 0028, 0041, 0050, 0062-0063 and 0067)
Resutek does not explicitly teach withdrawing, by the policy management system, a pending future renewal of the source policy in association with the second record.
Nachnani teaches merging related records and removing duplicated record. (See Nachnani Paragraph 0007, 0028-0029, 0051 and 0138)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance record management system taught by Resutek with teaching from Nachnani to withdraw a moved event from a source record. One of ordinary skill in the art would have been motivated as withdrawing from duplicated task that is resulted from data consolidation can prevent redundant processing of a task.

As per claim 11, Resutek in view of Nachnani teaches:
	a batch policy manager configured to initiate the operations performed by the policy consolidator prior to initiating renewal operations associated with the pending future renewal of the source policy. (See Resutek Paragraph 0028, 0041, 0050, 0062-0063 and 0067)

	As per claim 12, Resutek in view of Nachnani teaches:
	an online policy manager configured to initiate the operations performed by the policy consolidator in response to a user instruction received via the online policy manager. (See Resutek Paragraph 0051 and 0067)

	As per claim 13, Resutek in view of Nachnani teaches:
	wherein: the operations performed by the policy consolidator further comprise detecting an occurrence of a trigger event associated with the source policy, and the policy consolidator performs the determining, the adding, and the withdrawing in response to detecting the occurrence of the trigger event. (See Resutek Paragraph 0051 and 0067, the request is functionally equivalent to a trigger event.)

As per claim 16, Resutek teaches a system comprising:
	one or more processors; memory storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
	identifying, by a policy management system, a first record in a database, the first record corresponding to a target policy representative of a first insurance coverage; (See Resutek Paragraph 0028, 0041, 0050, 0062-0063 and 0067)
identifying, by the policy management system, a second record in the database, the second record corresponding to a source policy representative of a second insurance coverage; (See Resutek Paragraph 0028, 0041, 0050, 0062-0063 and 0067)
determining, by the policy management system, that the first record is characterized by a set of attributes; (See Resutek Paragraph 0028, 0035 and 0039)
determining, by the policy management system, that the second record is also characterized by the set of attributes; (See Resutek Paragraph 0028, 0035 and 0039)
adding, by the policy management system, and based on determining that the first record and the second record are characterized by the set of attributes, a set of policy data from the second record to the first record, wherein the adding causes: the first record to represent both the first insurance coverage and the second insurance coverage, and renewals of the first insurance coverage and the second insurance coverage to occur in association with the first record; (See Resutek Paragraph 0028, 0041, 0050, 0062-0063 and 0067)
Resutek does not explicitly teach withdrawing, by the policy management system, a pending future renewal of the source policy in association with the second record.
Nachnani teaches merging related records and removing duplicated record. (See Nachnani Paragraph 0007, 0028-0029, 0051 and 0138)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance record management system taught by Resutek with teaching from Nachnani to withdraw a moved event from a source record. One of ordinary skill in the art would have been motivated as withdrawing from duplicated task that is resulted from data consolidation can prevent redundant processing of a task.


As per claim 19, Resutek in view of Nachnani teaches:
	wherein the validating comprises at least one of one or more data validation operations to confirm that the adding is successful, or one or more underwriting operations to generate a consolidated insurance quote for both the first insurance coverage and the second insurance coverage. (See Resutek Paragraph 0039)

	As per claim 20, Resutek in view of Nachnani teaches:
	determining a validation failure associated with the validating: flagging the adding for user review: receiving a user edit of the first record; and validating the adding a subsequent time following receipt of the user edit. (See Resutek Paragraph 0039)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHO KWONG/Primary Examiner, Art Unit 3698